DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request filed on 6/27/2022 for a Continued Prosecution Application (CPA) under 37 CFR 1.153(d) is acceptable and a CPA has been established. An action on the CPA follows.
The other views of the article are not shown in the drawing or described in the specification. It is understood that the appearance of any part of the article not shown in the drawing or described in the specification forms no part of the claimed design. In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Therefore, the determination of patentability is based on the design for the article shown and described.
Drawings
The drawings are objected to for the following and must be corrected: 
Fig. 1 shows shading but not Fig. 2 making the drawing views inconsistent. Although not required, if shading is utilized it should be shown consistently among the drawing views.

    PNG
    media_image1.png
    396
    811
    media_image1.png
    Greyscale

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
Specification
For clarity the figure descriptions should be amended to read: 
-- Fig. 1 is a side perspective view of an EXTERNAL FIXATION CLAMP FOR MEDICAL PROCEDURES; and 
Fig. 2 is a top view of the front facing element and the identical back facing element of the CLAMP shown in Fig. 1. --
Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because the boundary of the subject matter for which protection is sought is not clear due to lack of proper surface shading. The uncertainties of the claimed scope should be removed by correcting the drawings as follows:
Because the claim is not fully bound by a solid line the surface shading is critical in understanding the boundaries of the claimed design. For example, noted edge “A” in Fig. 1. Is this where the claim ends? See how the surface shading falls short of the broken line? This renders the claim indefinite since the boundary edge is not adequately defined. The shading should be applied up to the broken line. 

    PNG
    media_image2.png
    522
    556
    media_image2.png
    Greyscale

The same boundary problem exists in Fig. 2. The shading should define the edge of the claim in a precise manner so that nothing is left to conjecture as to what boundary edge looks line.

    PNG
    media_image3.png
    398
    296
    media_image3.png
    Greyscale

Applicant may overcome this rejection by amending the drawings to clearly define the boundaries of the claimed scope.
It is important to note that the area claimed must be precisely and consistently depicted from view to view so that the scope is consistent between the views. therefore, the endpoints of the solid contour and feature lines must be terminated at the exact same point along the imaginary line.
The art of record is not relied upon and is cited as cumulative art.
The claim stands rejected under 35 U.S.C. 112(a) and (b).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAN LAYMON whose telephone number is (571)272-3220. The examiner can normally be reached on Monday through Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Angela J. Lee, can be reached at telephone number 571-272-4453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/WAN LAYMON/Primary Examiner, Art Unit 2916